DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose or reasonably suggest wherein a system comprising: an apparatus suitable for detecting radiation, the apparatus comprising: a controller configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold, as claimed in combination with the rest of the claim limitations, so as to enable an improved means of counting x-ray photons.
Claims 2-20 are allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steadman Booker et al (US 2010/0020924 A1) discloses an apparatus (10) for counting X-ray photons (12, 14). The apparatus (10) comprises a sensor (16) adapted to convert a photon (12, 14) into a charge pulse, a processing element (18) adapted to convert the charge pulse (51) into an electrical pulse (53) and a first discriminator (20) adapted to compare the electrical pulse (53) against a first threshold (TH1) and to output an event (55) if the first threshold (TH1) is exceeded. A first counter (22) counts these events (55), unless counting is inhibited by a first gating element (24). The first gating element (24) is activated when the first discriminator (20) outputs the event (55), and it is deactivated, when the processing of a photon (12, 14) is found to be complete or about to be completed by a measurement or by the knowledge about the time that it takes to process a photon (12, 14) in the processing element (18). By activating and deactivating the first counter (22) pile-up events, i.e. pile-up of multiple electrical pulses (53), can be addressed. 

    PNG
    media_image1.png
    273
    575
    media_image1.png
    Greyscale

Lee et al (US 2014/0334600 A1) discloses an X-ray detector includes a light receiver configured to generate charges of a quantity corresponding to energy of a photon, a comparison device including a plurality of comparators, each of the comparators being configured to compare a voltage signal corresponding to the quantity of the generated charges with a respective threshold voltage and output a result of the comparison as a pulse signal, a counter device including a plurality of counters, each of the counters being configured to count a pulse of a certain state, and a synchronous control circuit configured to receive as input the pulse signals output from each of the comparators and to output the 

    PNG
    media_image2.png
    355
    482
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/